ON MOTION FOR REHEARING.
LATTIMORE, Judge.
In his motion appellant complains of the indictment. Without setting same out it appears to be in all things in conformity with law.
The renewed complaint of the lack of sufficient evidence to support the verdict cannot be considered in view of the fact that there is no statement of facts filed in time for our consideration. Appellant says the case should be reversed for fundamental error. We perceive none. The statement of facts was filed one day too late, as appears in our original opinion. All of the decisions hold that in such case we have no authority to consider such statement.
The motion for rehearing will be overruled.
Overruled.